Citation Nr: 1423072	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-23 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript is included in the claims file.

This case was previously before the Board in May 2011, at which point the issue currently on appeal was remanded for further development.  The issue has now been returned to the Board for additional appellate review.

After certification to the Board, the Veteran submitted an additional statement providing further detail regarding his alleged stressors.  However, the Veteran did not submit a waiver of agency of original jurisdiction (AOJ) review.  

Even without the waiver, the Board may proceed with review at this time:  The Board finds that the statement describing the stressors is repetitive of previous statements made by the Veteran that were reviewed by the AOJ.  Further, as discussed in detail below, the Board finds that service connection is not warranted even though the Veteran has a confirmed stressor because the Veteran does not have a DSM-IV diagnosis of PTSD.  Accordingly, the Board finds that even with additional evidence regarding the stressors, the Board would still be unable to grant the claim.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.



FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD that began in service or can be linked to any established in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).     

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2013).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his July 2003 claim and subsequent statements, the Veteran asserted that he has a diagnosis of PTSD that is a result of his active duty service.

While acknowledging the Veteran's statements that he has a diagnosis of PTSD that is related to service, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of any acquired psychiatric disorder that he has.  The diagnosis of an acquired psychiatric disorder is a complex medical question and, as noted above, the Veteran is not competent to provide medical evidence as to such a question and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  

In the May 2011 Board decision, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for verification of the Veteran's reported in-service stressors by the U.S. Army Joint Services Records Research Center (JSRRC).  The JSRRC verified one of the Veteran's reported stressors.  Accordingly, the Veteran was afforded a VA PTSD examination.

In the August 2011 VA PTSD examination, the examiner reviewed the claims file and recited the Veteran's reported history and symptoms.  The Veteran reported that he was first referred to an anger management group after an incident with law enforcement in December 2001.  From 2001 to August 2002 the Veteran's only symptoms were noted to be "anger."  The first notation of "possible PTSD" was in August 2002 when the Veteran reported an episode in the Navy where "he almost died having his hands trapped in the platform elevator of the aircraft carrier."  In January 2004 the Veteran's diagnosis was changed from "possible PTSD" to "PTSD" with no rationale for the change.  The examiner noted that the only treatment that the Veteran received has been an anger management - not PTSD - was a therapy group.

The examiner determined that the Veteran did not have a DSM-IV diagnosis of PTSD.  The examiner noted that the stressor was conceded; however, the Veteran did not meet the other criteria for PTSD such as persistently re-experiencing the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal not present before the trauma.  The examiner also provided the following rationale:
      
[T]his Veteran presents as entirely devoid of anxious mood, which is the hallmark symptom of PTSD.  To the contrary, the Veteran was observed joking loudly and laughing with other Veterans in the waiting area, and he maintained this jovial demeanor throughout the examination.  He cited [] activities that he continues to enjoy, and he noted that his participation is limited only by finances and/or his physical health.  He denied having any difficulty being in public places (and in fact, noted that he and his wife eat dinner out nearly every night).      

Instead, the examiner diagnosed "personality disorder NOS with antisocial and narcissistic features."  

The examiner specifically noted "a longstanding history - predating the military - of evidencing problems getting along with others, lacking empathy for others, and getting into altercations."  The examiner noted that the Veteran reported "difficulty adjusting to the naval life, including problems getting along with fellow sailors/airmen."  The Veteran "never provided a direct answer although was asked repeatedly about disciplinary infractions."  The examiner noted that the Veteran's first infraction was prior to any verified trauma exposure.      

While the Veteran may sincerely believe that he has a current diagnosis of PTSD, and while VA treatment records show notations of PTSD, the Board notes that for compensation purposes, a diagnosis of PTSD must be made in accordance with the DSM-IV criteria.  The Board understands the Veteran's concerns and notes that while there are indications of PTSD, the best medical evidence indicates at this time that even though there is a confirmed stressor the Veteran does not have a diagnosis of PTSD.  Simply stated, the best evidence indicates that it is less likely (a less than 50% chance) that the Veteran has PTSD at this time, or at any time in this appeal period, notwithstanding any indication to the contrary.  

The Board has considered the issue of whether the Veteran has a disability other than PTSD that may be service-connected.  At this time, based on a detailed review of the record, the Board finds that the best evidence of record clearly indicates that the only indication of another acquired psychiatric disorder at this time is a diagnosis of a personality disorder.  While other problems and symptoms may be indicated, the best diagnosis, based on all the evidence, as noted above, is a personality disorder (overall, the Veteran did not clearly display symptoms of anxiety, depression, or another acquired psychiatric disorder).  As noted above, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in January 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board acknowledges that Dingess notice was not provided in the January 2006 letter.  Proper Dingess notice was provided in the September 2011 supplemental statement of the case.  The issue was also readjudicated in the September 2011 supplemental statement of the case.  The issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran's reported stressor was confirmed.

Also, the Veteran was provided a VA examination in August 2011.  The Board finds that the examination report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination report was based on a thorough review of the claims file by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that in a September 2007 statement the Veteran reported that one of his stressors was an incident in service where a "ship mate tried to sexually assault" the Veteran.  The RO did not undertake further development on the issue of PTSD based on an in-service sexual assault.  The Board finds that further development is unnecessary at this time because even though the Veteran has a confirmed stressor, as noted above, he does not have a confirmed DSM-IV diagnosis of PTSD.  As a result even if the stressor cited in September 2007 did, in fact, occur, as the Veteran does not have PTSD, it would not provide a basis to grant service connection for PTSD based on sexual trauma.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


